Case 16-14484-mdc         Doc 111-1 Filed 08/25/21 Entered 08/25/21 11:19:00                          Desc
                                Service List Page 1 of 1
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Anita Butler aka Anita Singleton               BK NO. 16-14484 MDC
                                 Debtor(s)
                                                          Chapter 13
    Lakeview Loan Servicing, LLC
                                Movant
                 vs.

    Anita Butler aka Anita Singleton
                                  Debtor(s)

    William C. Miller,
                                       Trustee

                                       CERTIFICATE OF SERVICE

    I, Denise Carlon of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on August 25, 2021, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Attorney for Debtor(s)
    Debtor(s)                                             Sadek J. Brad, Sadek & Cooper
    Anita Butler aka Anita Singleton                      1315 Walnut, Suite 502
    5237 Walton Avenue                                    Philadelphia , PA 19107
    Philadelphia, PA 19143
                                                          Trustee
                                                          William C. Miller
                                                          Office of the Chapter 13 Standing Trustee
                                                          P.O. Box 40837 (VIA ECF)
                                                          Philadelphia, PA 19107


Method of Service: electronic means or first class mail

Dated: August 25, 2021

                                                          /s/Denise Carlon Esquire
                                                          Denise Carlon Esquire
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence
                                                          Center 701 Market Street, Suite
                                                          5000 Philadelphia, PA 19106
                                                          201-549-2363
                                                          dcarlon@kmllawgroup.com
